Filed 10/26/20 USCivicLeague.org v. Superior Court CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 USCIVICLEAGUE.ORG,
             Plaintiff and Appellant,
 v.
 THE SUPERIOR COURT OF                                                   A156698
 ALAMEDA COUNTY,
             Defendant and Respondent;
 TONY THURMOND, as State                                                 (Alameda County
 Superintendent of Public Instruction,                                   Super. Ct. No. HG16832657)
 etc., et al.,
             Real Parties in Interest and
             Respondents.


         This is an appeal from final judgment after the trial court denied
plaintiff USCivicLeague.org’s second amended petition for writ of mandate
pursuant to Code of Civil Procedure section 1085.1 Through this petition,
USCivicLeague.org sought a writ of mandate and other declaratory and
injunctive relief directing real parties in interest2 to comply with their duty to


      Unless otherwise stated, all statutory citations are to the Code of Civil
         1

Procedure.
       Real parties originally included Tom Torlakson in the capacity of
         2

State Superintendent of Public Instruction (Superintendent); Board of
Governors of the California Community Colleges; and Edmund G. Brown, Jr.,

                                                               1
provide “ ‘basically equal’ ” education to all students attending California
public schools and community colleges, citing the equal protection clauses of
the state and federal Constitutions and Butt v. State of California (1992) 4
Cal. 4th 668 (Butt).
          In Butt, the California Supreme Court held: “California[’s]
Constitution makes public education uniquely a fundamental concern of the
State and prohibits maintenance and operation of the common public school
system in a way which denies basic educational equality to the students of
particular districts. The State itself bears the ultimate authority and
responsibility to ensure that its district-based system of common schools
provides basic equality of educational opportunity.” (Butt, supra, 4 Cal.4th at
p. 685.) According to USCivicLeague.org, real parties improperly relegate
their duty to manage public schools so as to ensure basic equality of
education to local school boards and other local entities. Accordingly, the
organization sought a writ of mandate, declaratory relief, and injunctive
relief.
          The trial court denied USCivicLeague.org’s petition on the grounds that
it lacked standing. Alternatively, the trial court found that
USCivicLeague.org failed to prove any violation of the equal protection
clause, which was the premise of each of its causes of action. We affirm.
                FACTUAL AND PROCEDURAL BACKGROUND
          USCivicLeague.org is a registered California nonprofit corporation. On
September 26, 2016, USCivicLeague.org filed a verified petition for writ of
mandate and for injunctive relief pursuant to section 1085 (petition). In this



in the capacity of Governor of the State of California. Since the time this
petition was filed, Tony Thurmond has replaced Torlakson as Superintendent
and Gavin Newson has replaced Brown as Governor.


                                          2
petition, USCivicLeague.org alleged real parties are not complying with their
constitutional duty set forth in Butt to manage the statewide public school
system so as to “assure basic public education equality irrespective of district
residence.” USCivicLeague.org thus sought a writ of mandate ordering real
parties to comply with this duty, as well as a variety of related injunctive
measures intended to ensure that real parties responsibly manage the public
school and community college systems so as to provide equal education,
without relegating its duty to local entities.
      On May 26, 2017, the Superintendent demurred to the petition for lack
of standing and uncertainty. The trial court sustained the demurrer with
leave to amend on the sole ground of uncertainty. Thus, on August 29, 2017,
USCivicLeague.org filed a first amended verified petition for writ of mandate
and for declaratory and injunctive relief (first amended petition). Real
parties again demurred on uncertainty grounds, but the court overruled it on
November 21, 2017.
      On January 11, 2018, pursuant to a stipulated order,3
USCivicLeague.org filed the operative petition, to wit, the second amended
verified petition for writ of mandate and for declaratory and injunctive relief
(second amended petition), asserting three causes of action: (1) for a
traditional writ of mandate under section 1085 compelling real parties to
manage the public school system in a manner that ensures the provision of
basically equal education to all as required by the Constitution and Butt;
(2) for declaratory relief under section 1060 proclaiming that all
constitutional, statutory and regulatory provisions permitting local



      3 USCivicLeague.org sought leave to amend the first amended petition
to add references to specific provisions of the California Constitution that it
claims are illegal and in conflict with Butt.


                                        3
governments to manage public school education are unconstitutional under
the equal protection clause and Butt; and (3) for injunctive relief under
section 526a barring real parties, for the pendency of this lawsuit, from
allowing new local taxes and debt for public education based on local
boundaries or using public school lands for purposes other than hosting
public school facilities.
      On January 30, 2018, the Superintendent answered the second
amended petition.
      On August 7, 2018, USCivicLeague.org filed a motion proposing the
following writ of mandate to be directed toward real parties: “(1) assume
direct management and administrative responsibility for K-12 and
community college public education throughout the State; (2) ensure students
have ‘basically equal’ education regardless of district residence; (3) bar local
governments and entities from being involved in managing public school
assets; (4) bar the sale of public school assets by local education agencies; bar
the lease of public school assets; (5) bar construction on public school grounds
that are led by local governments and/or local entities; (6) declare any
constitutional, statutory, or regulatory provisions that provide for local
governance of public schools null, void, and in violation of Constitutional
provisions as interpreted by . . . Butt; and (7) render constitutional, statutory,
and regulatory provisions providing for public education taxes based on local
boundaries null and void.”
      On January 9, 2019, following a contested hearing, the trial court
denied USCivicLeague.org’s second amended petition and related motion on
two distinct grounds: (1) lack of standing; and (2) even assuming standing
were to exist, USCivicLeague.org failed to meet its burden of proof with
respect to any of its three causes of action, each of which is premised on a



                                        4
violation of equal protection. Accordingly, judgment against
USCivicLeague.org and in favor of real parties was entered on February 25,
2019.
        On March 6, 2019, USCivicLeague.org filed a timely notice of appeal of
the judgment.
                                  DISCUSSION
        This appeal presents the following issues:
        (1) Does USCivicLeague.org have standing to bring this lawsuit?
        (2) If so, is USCivicLeague.org entitled to a writ of mandate compelling
real parties to meet their constitutional duty to manage the public school
system in a manner that ensures “basically equal” education regardless of
local boundaries?
        (3) Is USCivicLeague.org entitled to declaratory and injunctive relief
aimed at ensuring real parties meet their aforementioned duty to provide
basically equal public education?
        We address each issue below to the extent appropriate.
I.      Standing.
        “As a general rule, a party must be ‘beneficially interested’ to seek a
writ of mandate. ( . . . , § 1086.) ‘The requirement that a petitioner be
“beneficially interested” has been generally interpreted to mean that one may
obtain the writ only if the person has some special interest to be served or
some particular right to be preserved or protected over and above the interest
held in common with the public at large. [Citations.] As Professor Davis
states the rule: “One who is in fact adversely affected by governmental action
should have standing to challenge that action if it is judicially reviewable.”
(Davis, 3 Administrative Law Treatise (1958) p. 291.)’ [Citation.] The
beneficial interest must be direct and substantial. [Citations.]” (Save the



                                         5
Plastic Bag Coalition v. City of Manhattan Beach (2011) 52 Cal. 4th 155, 165.)
“ ‘Stated differently, the writ must be denied if the petitioner will gain no
direct benefit from its issuance and suffer no direct detriment if it is denied.’
[Citation.]” (Doe v. Albany Unified School Dist. (2010) 190 Cal. App. 4th 668,
683.)
        The trial court found USCivicLeague.org had no standing in this case
as a real party in interest (§ 367), or as a “public interest” advocate, or as a
taxpayer (§ 526a). The court reasoned that USCivicLeague.org had produced
no evidence that it had standing to sue in a representative capacity to enforce
a private interest, to procure enforcement of a public duty, or based on its
payment of any state or local tax.
        On appeal, USCivicLeague.org challenges only the court’s finding
under section 367 that it lacked standing as a real party in interest, thereby
waiving any challenge to the court’s alternative findings on public interest
and taxpayer standing. In doing so, USCivicLeague.org points to a single
allegation in its second amended petition that it is “a non-profit corporation
and is ‘beneficially interested in the performance of the duties stated’ in its
petition.” We agree with the trial court that USCivicLeague.org’s conclusory
assertion of a beneficial interest is insufficient to establish standing to bring
the second amended petition.
        “There are two prongs to the test for the beneficial interest required to
pursue an action in mandamus. The first . . . is whether the plaintiff will
obtain some benefit from issuance of the writ or suffer some detriment from
its denial. The plaintiff’s interest must be direct [citations], and it must be
substantial. [Citation.] Also, it generally must be special in the sense that it
is over and above the interest held in common by the public at large.
[Citation.] [¶] The second prong of the beneficial interest test is whether the



                                         6
interest the plaintiff seeks to advance is within the zone of interests to be
protected or regulated by the legal duty asserted.” (Waste Management of
Alameda County, Inc. v. County of Alameda (2000) 79 Cal. App. 4th 1223,
1233–1234.)
      USCivicLeague.org has not met this two-prong test. In particular,
USCivicLeague.org has failed to identify, much less prove, that were the
second amended petition granted, the organization would obtain a particular
benefit that is both direct, substantial and within the zone of interest to be
protected by the identified legal duties. Instead, USCivicLeague.org merely
claims in broad terms, without evidentiary support, that it is beneficially
interested in the performance of the duties set forth in this petition regarding
proper management of the public school and community college systems.
This assertion does not establish standing. (See Torres v. City of Yorba Linda
(1993) 13 Cal. App. 4th 1035, 1041 [“a plaintiff must show he or she or those
he or she properly represents have either suffered or are threatened with an
injury of sufficient magnitude that it is reasonably assured the lawsuit will
provide an adequate presentation of all relevant facts and issues”].)
      Moreover, while USCivicLeague.org claims that its Web site,
http://uscivicleague.org, “identifies its goal as ‘promot[ing] and act[ing] on
selected issues relating to equal opportunity in public education and
protection of community welfare,’ ” this Web site and the material contained
therein were not before the trial court and are not a part of our record on
appeal. Accordingly, we decline to consider them. (See Lona v.
Citibank, N.A. (2011) 202 Cal. App. 4th 89, 102 [“Factual matters that are not
part of the appellate record will not be considered on appeal and such matters
should not be referred to in the briefs”]; Cal. Rules of Court, rule
8.204(a)(2)(C).)



                                        7
      Last, USCivicLeague.org points out that a different trial court judge,
when overruling real parties’ demurrer to the original petition, found that the
organization had adequately pleaded beneficial interest or public interest
standing. Specifically, the record reflects that when overruling real parties’
demurrer to the original petition, the judge found that USCivicLeague.org’s
assertion that it is a nonprofit corporation with an interest in the litigation
was a “sufficient allegation of a beneficial interest standing for purposes of
the pleadings.” In addition, the judge alternatively found, with no
explanation, that USCivicLeague.org had “adequately alleged public interest
standing.” These findings do not help USCivicLeague.org here. The
standard for ruling on a demurrer is not whether a particular fact has been
established but, rather, whether, assuming the fact is true, the party
opposing the demurrer can state a cause of action as a matter of law. (See
Blank v. Kirwan (1985) 39 Cal. 3d 311, 318 [“ ‘We treat the demurrer as
admitting all material facts properly pleaded, but not contentions, deductions
or conclusions of fact or law’ ”].)
      Here, we are concerned with the merits of a petition for writ of
mandate, not a demurrer. To be entitled to such writ, the petitioning party
must prove: (1) a “ ‘ “clear, present and usually ministerial duty on the part of
the respondent” ’ ”; and (2) a “ ‘ “clear, present and beneficial right in the
petitioner to the performance of that duty . . . .” ’ ” (City of Dinuba v. County
of Tulare (2007) 41 Cal. 4th 859, 868.) As we just explained,
USCivicLeague.org has presented no evidence of a clear, present and
beneficial right to the performance of any duty on the part of real parties.
Further, USCivicLeague.org has directed us to no legal authority, and we
know of none, precluding a trial court from denying a petition for writ of
mandate for lack of standing on the basis of an earlier ruling by another



                                         8
judge that found standing under a more lenient standard solely for purposes
of overruling a demurrer.
      Accordingly, for the reasons stated, we agree with the trial court that
USCivicLeague.org lacks standing under section 367 to bring the second
amended petition.
II.   No Violation of Equal Protection.
      Even assuming for the sake of argument that standing could be found
on this record, we further agree with the trial court that each of
USCivicLeague.org’s three causes of action fails for lack of evidence or
reasoned argument.
      A.     First Cause of Action: Writ of Mandate.
      The first cause of action seeks a writ of mandate compelling real
parties to comply with their legal duties under Butt to manage the public
school and community college systems in a manner that ensures basic
equality of education for students, and not to relegate these duties to local
governments.
      “[T]he California Constitution guarantees ‘basic’ equality in public
education, regardless of district residence.” (Butt, supra, 4 Cal.4th at p. 692.)
“The Constitution of 1849 directed the Legislature to ‘provide for a system of
common schools, by which a school shall be kept up and supported in each
district . . . .’ (Cal. Const. of 1849, art. IX, § 3.)” (Id. at p. 680.) The
California Constitution also authorizes the formation of local school districts
and permits the Legislature to grant the local districts authority over their
affairs to the extent it does not “conflict with the laws and purposes for which
school districts are established.” (Cal. Const., art. IX, §§ 6, 14.)
      However, notwithstanding the grant of authority extended to local
districts, the state bears “ultimate responsibility for equal operation of the



                                           9
common school system.” (Butt, supra, 4 Cal.4th at p. 692.) When discharging
this responsibility, “the equal protection clause precludes the State from
maintaining its common school system in a manner that denies the students
of one district an education basically equivalent to that provided elsewhere
throughout the State.” (Id. at p. 685.)
      Here, the trial court found that USCivicLeague.org failed its burden of
proof in seeking a writ of mandate because there was no evidence that real
parties were violating the equal protection clauses of the California and
United States Constitutions4 by failing to discharge their duty to provide
substantially equal education to every student regardless of his or her local
school district. USCivicLeague.org, in turn, contends the trial court erred by
not considering its equal protection claims under the heightened “strict
scrutiny” standard.
      USCivicLeague.org correctly notes that courts apply different levels of
scrutiny depending on the type of legal classification at issue. Where a law
distinguishes between different classes of individuals based on race, national
origin or another basis affecting fundamental rights, we apply strict scrutiny
to determine whether a violation of equal protection occurred. (People v.
Wilkinson (2004) 33 Cal. 4th 821, 836–837.) However, where a classification
is made on a basis that does not affect individual fundamental rights or




      4 The equal protection provisions of the California Constitution are
“ ‘substantially the equivalent of’ ” the equal protection clause of the
Fourteenth Amendment of the United States Constitution. (Manduley v.
Superior Court (2002) 27 Cal. 4th 537, 571–572.)


                                      10
involve suspect classifications, we consider whether the law’s disparate
impact is “ ‘rationally related to a legitimate governmental purpose.’ ”5 (Ibid.)
      We agree with USCivicLeague.org as a general matter that “[b]ecause
education is a fundamental interest in California, denials of basic educational
equality on the basis of district residence are subject to strict scrutiny.”
(Butt, supra, 4 Cal.4th at p. 692.) However, we need not undertake the strict
scrutiny inquiry for purposes of this appeal. Because, as the trial court
found, USCivicLeague.org failed to provide evidence of any disparate
treatment on the basis of a person’s residence in a particular local school
district, the strict scrutiny standard is not implicated. (See Cooley v.
Superior Court (2002) 29 Cal. 4th 228, 253 [“ ‘The first prerequisite to a
meritorious claim under the equal protection clause is a showing that the
state has adopted a classification that affects two or more similarly situated
groups in an unequal manner’ ”]; Vergara v. State of California (2016) 246
Cal. App. 4th 619, 646 [“ ‘In equal protection analysis, the threshold question
is whether the legislation under attack somehow discriminates against an
identifiable class of persons. [Citation.] Only then do the courts ask the
further question of whether this identifiable group is a suspect class or is
being denied some fundamental interest, thus requiring the discrimination to
be subjected to close scrutiny’ ”].)
      Turning to the disparate treatment issue, USCivicLeague.org’s
evidence consists of two emails from “Glen Wetzel [¶] Member of the Public”
to the Superintendent and the Board of Governors of the California
Community Colleges. The first email contains a table comparing Palo Alto



      5 Courts also apply a level of intermediate scrutiny to discriminatory
classifications based on sex or illegitimacy. (People v. Wilkinson, supra, 33
Cal.4th at p. 836.)


                                        11
Unified (PAU) and East Side Union High School Districts reflecting the
following: (1) a 37.3-percent differential in PAU’s favor for teachers per 1,000
students; (2) a 33.3-percent differential in PAU’s favor for administrators per
1,000 students; and (3) a 59.5-percent differential in PAU’s favor for
“Classified Staff” per 1,000 students. The second email contains a table and
other information comparing San Jose Evergreen Community College District
(SJECCD) and Foothill De-Anza Community College District (FHDA).
According to this email, FHDA, which served approximately 375,000
residents, held an advantage over SJECCD, which served approximately a
million residents, as to the following factors: (1) number of degree programs
(136 compared to 76); (2) number of sports teams (32 compared to 8);
(3) swimming pools (two Olympic size pools to none); and (4) school land (237
acres to 182 acres).
      Thus, USCivicLeague.org’s evidence demonstrates differences between
just two pairs of school districts, one pair involving high schools and the other
involving community colleges. Yet, in California, there are over 10,000 public
schools serving over 6 million students. Even putting aside the minuscule
size of USCivicLeague.org’s sample, this evidence does not prove, based on
these differences, that real parties provided “severely unequal education for
students.” “A finding of constitutional disparity depends on the individual
facts. Unless the actual quality of the district’s program, viewed as a whole,
falls fundamentally below prevailing statewide standards, no constitutional
violation occurs.” (Butt, supra, 4 Cal.4th at pp. 686–687.)
      Here, the bare numbers relied upon by USCivicLeague.org offer no
information whatsoever about the quality of education provided by a
particular school or district, much less that it was severely unequal. Among
other things, there is no information in this record comparing, as between the



                                       12
two pairs of high school and community college districts, student
performance, quality of teaching, quality of school facilities or other
resources, or overall student satisfaction with their academic experience.
Moreover, there is no expert declaration or report addressing the alleged
disparate treatment of students based on local school district boundaries.
(Cf. Butt, supra, 4 Cal.4th at p. 675 [noting that plaintiffs’ evidentiary
submission included declarations by teachers, education experts, and
members of the board of education that “detailed the serious disruptive effect
the proposed closure would have upon the educational process in the District
and upon the quality of education afforded its students”].) Last, there is no
evidence reflecting that any particular act or omission by real parties caused
a particular class of students to receive an inferior education as compared to
another class of students based on their residence.
      On this record, USCivicLeague.org is not entitled to a writ of mandate.
As Butt aptly explains, “the Constitution does not prohibit all disparities in
educational quality or service. Despite extensive State regulation and
standardization . . . , the experience offered by our vast and diverse public
school system undoubtedly differs to a considerable degree among districts,
schools, and individual students. These distinctions arise from inevitable
variances in local programs, philosophies, and conditions. . . . [P]rinciples of
equal protection have never required the State to remedy all ills or eliminate
all variances in service.” (Butt, supra, 4 Cal.4th at p. 686, italics added.)
While USCivicLeague.org has shown differences among certain schools, it has
not shown the differences amount to a denial of equal protection to the
students of any district. Its request for writ of mandate thus fails.




                                        13
      B.    Second Cause of Action: Declaratory Relief.
      In its second cause of action, USCivicLeague.org seeks declaratory
relief based on equal protection with respect to all constitutional, statutory
and regulatory provisions that reference local governments’ managing public
schools, including (but not limited to) California Constitution, article IX,
sections 3, 3.1, 3.2, 3.3, 5, 6, 6.5, 7, 14 and 16, and Education Code sections 1
through 32500, 33000 through 64100, and 66000 through 101060.
USCivicLeague.org further seeks declaratory relief, also based on equal
protection, with respect to constitutional and statutory provisions referencing
tax and debt for public education based on local boundaries, including (but
not limited to) Education Code sections 14220 through 14401.1, 15100
through 15262 and 15300 through 15425.6
      Despite identifying literally thousands of constitutional and statutory
provisions in the second amended petition, in its appellate briefs
USCivicLeague.org provides no legal analysis whatsoever with respect to any


      6  A voluminous number of statutes governs nearly all aspects of our
public school system, including, but not limited to, “county and district
organization, elections, and governance ([Ed. Code,] §§ 4000–5450, 35000–
35780); educational programs, instructional materials, and proficiency
testing ([id.,] §§ 51000–62008); sex discrimination and affirmative action
([id.,] §§ 40–41, 200–263, 44100–44105); admission standards ([id.,]
§§ 48000–48053); compulsory attendance ([id.,] §§ 48200–48416); school
facilities ([id.,] §§ 39000–40048); rights and responsibilities of students and
parents ([id.,] §§ 48900–49079); holidays ([id.,] §§ 37220–37223); school
health, safety, and nutrition ([id.,] §§ 32000–32254, 49300–49570); teacher
credentialing and certification ([id.,] §§ 44200–44481); rights and duties of
public school employees ([id.,] §§ 44000–44104, 44800–45460; see also Gov.
Code §§ 3540–3549.3 [organizational and bargaining rights]); and the pension
system for public school teachers ([Ed. Code,] §§ 22000–24924). The
statutory scheme has spawned further voluminous regulations administered
by the State’s Department of Education and the SPI. (Cal. Code Regs., tit. 5,
§§ 1–23005.)” (Butt, supra, 4 Cal.4th at p. 689.)


                                       14
individual provision. We wholeheartedly agree with real parties that they
should not be required to defend statutes that were never even discussed by
USCivicLeague.org. Indeed, statutes are presumed constitutional in the
absence of a clear and unmistakable showing to the contrary. (See City of Los
Angeles v. Superior Court (2002) 29 Cal. 4th 1, 10–11 [“ ‘The courts will
presume a statute is constitutional unless its unconstitutionality clearly,
positively, and unmistakably appears; all presumptions and intendments
favor its validity’ ”].) Here, USCivicLeague.org made no attempt to meet this
standard. Accordingly, USCivicLeague.org has forfeited the right to
challenge the trial court’s order denying declaratory relief.
      C.       Third Cause of Action: Injunctive Relief.
      In its third cause of action, USCivicLeague.org seeks an injunction,
until this case is decided, prohibiting real parties from (1) imposing new local
taxes and debt for public education and (2) using public school lands for
purposes other than hosting public school facilities. USCivicLeague.org
reasons that imposing such new taxes and debt or using public school land for
unauthorized purposes would contribute to differences in local schools and
deny equal protection.
      As discussed at length above, USCivicLeague.org failed to prove any
violation of equal protection, which is the theory underlying both of its
requests for injunctive relief, as well as each of its causes of action.
Accordingly, the trial court’s refusal to grant injunctive relief stands.
                                 DISPOSITION
      The order denying the second amended verified petition for writ of
mandate, declaratory relief and injunctive relief filed by USCivicLeague.org
is affirmed.




                                        15
                                                 _________________________
                                                 Jackson, J.


WE CONCUR:


_________________________
Siggins, P. J.


_________________________
Fujisaki, J.




A156698/USCivicLeague.org v. Superior Court (Thurmond)




                                            16